Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,832,672. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,832,672 anticipate claims 1-5, 7-15, and 17-23. That is, claims 1-5, 7-15, and 17-23 are broader in scope that those of U.S. Patent No. 10,832,672, and each limitation is taught by claims 1-19 of U.S. Patent No. 10,832,672.
For example, a comparison of claim 1 and claim 1 of U.S. Patent No. 10,832,672 is provided below:
Claim 1
Claim 1 of U.S. Patent No. 10,832,672
Notes
A method, in a smart speaker system associated with at least one smart speaker device comprising an audio capture device, for processing audio sample data captured by the audio capture device, the method comprising:
A method, in a smart speaker system associated with at least one smart speaker device comprising an audio capture device, for processing audio sample data captured by the audio capture device, the method comprising:
Identical
receiving, by smart speaker system logic of the smart speaker system, from the audio capture device of the smart speaker device, at least one audio sample captured from a monitored environment;
receiving, by smart speaker system logic of the smart speaker system, from the audio capture device of the smart speaker device, an audio sample captured from a monitored environment;
Extending the method to process “at least one” audio sample rather than “an” audio sample would be obvious to one of ordinary skill in the art.
classifying, by the smart speaker system logic, a sound in the audio sample data as being associated with a predefined event at least by applying one or more event rules to the at least one audio sample, wherein each event rule in the one or more event rules associates one or more sounds with a corresponding predefined event and associates the corresponding predefined event with a default risk level value;
cognitively classifying, by the smart speaker system logic, a sound in the audio sample data…
applying one or more event rules to the plurality of captured audio samples, wherein each of the event rules specifies a plurality of different classified sounds indicative of a corresponding event; and for each event rule in the one or more event rules: calculating a risk level value indicating a risk associated with the corresponding event of the event rule…
and weighting a default risk level of the corresponding event by the matching value to generate the risk level value for the event rule


The cited portions of claim 1 of U.S. Patent No. 10,832,672 teach each limitation of claim 1. 
determining, by the smart speaker system logic whether a responsive action is to be performed based on the classification of the sound being associated with a predefined event and a risk level value associated with the predefined event, as determined based on the default risk level value of an event rule corresponding to the predefined event in the one or more event rules, meeting or exceeding a predetermined risk threshold value;
determining, by the smart speaker system logic… whether a responsive action is to be performed based on the classification of the sound; …
calculating a risk level value indicating a risk associated with the corresponding event of the event rule; and comparing the risk level value to at least one threshold to determine if the responsive action is to be performed…
weighting a default risk level of the corresponding event by the matching value to generate the risk level value for the event rule
The cited portions of claim 1 of U.S. Patent No. 10,832,672 teach each limitation of claim 1. 
and in response to determining that a responsive action is to be performed, initiating, by the smart speaker system logic, performance of the responsive action by the smart speaker system.
and in response to determining that a responsive action is to be performed, initiating, by the smart speaker system logic, performance of the responsive action by the smart speaker system
Identical


	The remaining claims are similarly anticipated by claims 1-19 of U.S. Patent No. 10,832,672.

	Allowable Subject Matter
	Claims 1-5, 7-15, and 17-23 would be allowable over the prior art of record if the Double Patenting rejections were overcome (for example, by the filing and approval of a Terminal Disclaimer).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wang et al. (U.S. Patent Application Pub. No. 2008/0077408, hereinafter “Wang”).  Wang discloses a method/system for mitigating risks and hazards in a voice driven control system, comprising receiving at least one audio sample captured from a monitored environment (Fig. 3, 301 and paragraph [0030]), classifying a sound in the audio sample data as being associated with a predefined event (Fig. 3, 303 and paragraph [0030]), where each event is associated with a risk mitigation rule (paragraphs [0031-0032]). Although Wang generally discloses associating risk to an event using rules, Wang and the additional prior art of record does not disclose or suggest the rules associates the corresponding predefined event with a default risk value, and determining whether responsive action is to be performed based on the default risk value meeting or exceeding a predetermined risk threshold value, as required by independent claims 1, 11, and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/11/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656